Citation Nr: 1105762	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-19 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
lumbar spinal stenosis.

2.  Entitlement to an effective date prior to August 29, 2009, 
for the award of individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney-at-Law


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to December 
1972 and from March 1973 to December 1974.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from December 2008 and November 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The issue of an increased initial rating for spinal stenosis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran was gainfully employed until August 29, 2009, and 
thus did not meet the criteria for a TDIU prior to that date.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 29, 2009, 
for a grant of TDIU have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran's claim arises from an appeal of the 
effective date following a grant of TDIU.  Courts have held that 
once service connection is granted (TDIU in this case) the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examinations as well as information from the 
Veteran's former employer.  The Board notes that the RO did not 
obtain any records associated with the Veteran's claim for Social 
Security disability benefits.  However, as the denial of an 
earlier effective date for TDIU is based on the substantiated 
date of when the Veteran was last gainfully employed, the Board 
finds that remand to obtain such records is not necessary in the 
instant case.  The Board has carefully reviewed such statements 
and concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the Veteran 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Analysis

The effective date of an award of an increased disability rating 
(which, by definition, encompasses the grant of a TDIU), will be 
the date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An 
effective date for an increased disability rating may be assigned 
at the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date.  38 C.F.R. § 3.400(o)(2)

In order to establish entitlement to a total rating based upon 
individual unemployability due to service-connected disability, 
there must be impairment so severe that it is impossible to 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a substantially 
gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 
Consideration may be given to the Veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19 (2008). 
 
A total disability rating may be assigned where the combined 
rating for the Veteran's service-connected disabilities is less 
than total if the disabled Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  Specifically, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more; if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a showing 
of unemployability alone.  See 38 C.F.R. § 4.16(b).

The Board notes that marginal employment is not considered to be 
substantially gainful employment.  Marginal employment generally 
shall be deemed to exist when a Veteran's earned annual income 
does not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts-found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a) (2010). 
 
In determining whether the Veteran is entitled to TDIU, neither 
his non-service-connected disabilities nor his age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 
C.F.R. § 3.341(a).

In this case, the Veteran's service-connected disabilities 
presently include PTSD (50 percent rating), left knee disability 
(20 percent), right knee disability (20 percent), lumbar spinal 
stenosis (20 percent), tinnitus (10 percent), right knee scar (10 
percent), hearing loss (noncompensable).  The Veteran's combined 
disability evaluation is 80 percent (effective May 7, 2003).  See 
38 C.F.R. § 4.16(a)(4).  This evaluation meets the schedular 
criteria for consideration of TDIU under 38 C.F.R. § 4.16(a). 

The Veteran first submitted an informal claim for TDIU in June 
2009.  Specifically, he submitted a statement to the RO 
indicating that his service-connected disabilities were making it 
very difficult for him to work.  He submitted an application for 
TDIU in September 2009.  The Veteran indicated on this form that 
he had worked at McCain Foods from February 25, 2002, until 
August 28, 2009, for forty hours a week at $12.46 an hour.  He 
indicated that he had been on light duty from June 18, 2009, to 
August 28, 2009, and that he had lost no time from work due to 
illness.  The Veteran additionally submitted a copy of a letter 
that he had written to his employer, indicating that he was 
resigning as of August 28, 2009.

Additionally, a letter from McCain Foods USA, Inc. dated October 
2009 indicates that the Veteran worked there from February 25, 
2002, to August 28, 2009, on a full-time basis as a laborer.

The Board additionally notes that the poverty threshold for 2009, 
as determined by the federal government, was $11,161.  Available 
at 
http://www.census.gov/hhes/www/poverty/data/threshld/thresh09.htm
l. 

As the Veteran worked on a full-time and regular basis up until 
August 28, 2009, with a salary well above the poverty threshold, 
the Board finds that the Veteran's work at McCain Foods 
constituted substantially gainful employment.

Thus, the Veteran was engaged in substantially gainful employment 
until August 28, 2009, and, therefore, is not eligible for a TDIU 
rating until after that date.  See 38 C.F.R. § 4.16(a); see Faust 
v. West, 13 Vet. App. 342 (2000).  The Board notes that the RO 
granted TDIU beginning the day after the last day of the 
Veteran's last full-time employment.  Therefore, entitlement to 
TDIU was properly granted as of August 29, 2009, and the Veteran 
is not entitled to an earlier effective date for TDIU. 

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).   


ORDER

Entitlement to an effective date prior to August 29, 2009, for 
entitlement TDIU is denied.


REMAND

Upon review of the record, the Board finds that further 
development is required before the Veteran's increased rating 
claim may be finally adjudicated, for the reasons set forth 
below.

A September 2009 VA treatment record indicates that the Veteran 
had applied for benefits from the Social Security Administration.  
The Court has long held that the duty to assist includes 
requesting information and records from the Social Security 
Administration which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA 
is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 
3.159(c)(2).  Therefore, the Veteran's records determining his 
lack of entitlement to Social Security benefits must be 
requested.

Additionally, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to the 
Veteran's claim for disability benefits, 
including the medical records relied upon 
concerning that claim.  Any negative search 
must be noted in the claims file and 
communicated to the Veteran.  If it appears 
that additional attempts to obtain such 
records would be futile, then a memorandum of 
unavailability should be drafted and added to 
the claims folder. 
 
2.  Obtain and associate with the claims file 
relevant VA treatment records not already 
associated.

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran should be 
issued a supplemental statement of the case 
and given an opportunity to respond before 
the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


